United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5061                                                September Term, 2020
                                                                      1:19-cv-03584-UNA
                                                       Filed On: November 18, 2020
Page David Penk,
            Appellant

       v.

William Pelham Barr, The Honorable Attorney
General for the United States of America,
              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Rogers, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed January 10,
2020 be affirmed. The district court correctly concluded that appellant lacks standing to
challenge the constitutionality of the federal death penalty statute because appellant
does not claim to be facing the death penalty. See Warth v. Seldin, 422 U.S. 490, 501
(1975) (To establish standing, “the plaintiff [] must allege a distinct and palpable injury
to himself, even if it is an injury shared by a large class of other possible litigants.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk